DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 10-11, 13, 16, 18-19, 21, 23-25, 30, 35-36 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indermuhle et al (previously cited, US 2001/0036674) (hereinafter “Indermuhle”) in view of Fan et al (US 2009/0036324) (hereinafter “Fan”).
Regarding claims 1, 16 and 30, Indermuhle discloses an apparatus comprising:  	a first microwell array (FIGS. 31a-31b: a biochip (191) comprising a plurality of microwells (troughs 198) configured to contain and process liquid samples; ¶¶ [0044], [0048] and [0135]), wherein each micro well in the first microwell array comprises:  	a first post in the microwell (FIG. 31a: each trough (198) includes a plurality of micro-pillars (190); ¶ [0135]); and 	wherein the first post comprises at least a first probe configured to detect a first analyte (the pillars (190) includes a surface comprising one or more capture agent; ¶¶ [0046], [0051], [0055] and [0138]).
Regarding claim 5, modified Indermuhle further discloses wherein the first microwell array is configured such that the contents of each microwell in the first microwell array are physically isolated from the contents of every other microwell in the microwell array (FIGS. 31a,31b: the plurality of troughs (198) are separated by support (196); ¶ [0135]).
Regarding claim 6, modified Indermuhle further discloses an enclosing structure that at least partially physically separates each microwell from an external environment (FIG. 31a: cover (194) covering upper opening of each trough; ¶ [0135]).
Regarding claim 7, modified Indermuhle further discloses a substrate, a surface of which substrate is proximate a surface of the first microwell array (FIG. 31a: cover (194) including a surface (inner surface of the cover (194) facing the trough (198)); said inner surface disposed near the pillars (190); ¶ [0135]).
Regarding claims 10-11, modified Indermuhle further discloses wherein the miRNA comprises molecule from a biological sample (Fan at ¶¶ [0067] and [0152]). 	It is noted that the microRNA is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 
Regarding claim 13,
Regarding claim 18, modified Indermuhle further discloses wherein at least a portion of the nucleic acid of the first probe is complementary to at least a portion of the analyte (capture agent that can bind, adsorb, absorb or react with the analyte in a sample; see ¶¶ [0052] and [0055]).
Regarding claim 19, modified Indermuhle further discloses wherein the first post comprises a hydrogel (see ¶ [0081], which discloses wherein at least a portion of each of the pillars can be formed of hydrogel material).
Regarding claim 21, modified Indermuhle further discloses wherein the first post comprises a polymer (claims 1 and 5).
Regarding claim 23, modified Indermuhle further discloses wherein the first post protrudes from the base of the microwell (FIG. 31a: pillars (190) protrude from base (192) of the biochip (191)).
Regarding claim 24, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 40. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 25, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 5. However, modified Indermuhle 
Regarding claim 35, modified Indermuhle further discloses wherein eachmicrowell is configured to contain a volume of at least 0.1 nL and at most 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]).
Regarding claim 36, modified Indermuhle further discloses wherein each microwell is configured to contain a volume of at least 0.1 nL and at most 10 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 10 nL or less; ¶ [0048]).
Regarding claim 39, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 40, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Claim(s) 1, 5-8, 10-11, 13, 16, 18-19, 21-25, 30, 35-36 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indermuhle et al (previously cited, US 2001/0036674) (hereinafter “Indermuhle”) in view of Fan et al (US 2009/0036324) (hereinafter “Fan”). This an alternative rejection in view of a different embodiment.
Regarding claims 1, 16 and 30, Indermuhle discloses an apparatus comprising:  	 a first microwell array (FIGS. 24,25: a biochip (131) comprising a plurality of microwells (channels 134) configured to contain and process liquid samples; ¶¶ [0044], [0048] and [0130]), wherein each micro well in the first microwell array comprises:  	a first post in the microwell (FIG. 24: pillars (132) protruding from base of the biochip; ¶ [0130]);  	wherein the first post comprises at least a first probe configured to detect a microRNA (miRNA) (the pillars (130) includes a surface comprising one or more capture agent; ¶¶ [0046], [0051], [0055] and [0130]). 	Indermuhle does not explicitly disclose wherein the at least a first probe is configured to detect a microRNA (miRNA) including let-7, miR-34, miR-21, or Mir-155. However, Indermuhle does disclose that an interaction between an analyte in a liquid sample and a capture agent bound to a surface of a post (pillar) can be analyzed (¶ [0044]). The analyte in the liquid sample includes molecules such as nucleic acid strands to be detected (¶ [0050]-[0051]).The capture agent bound to the surface of the post (pillar) of Indermuhle can be selected to detect desired analyte in the liquid sample. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the probe bound to the first post of Indermuhle with a probe complementary to miRNA including microRNA (miRNA) including let-7, miR-34, miR-21, or Mir-155, for the purpose of detecting miRNA within the liquid sample. One of ordinary skill in the art would have made said modification since 
Regarding claim 5, modified Indermuhle further discloses wherein the first microwell array is configured such that the contents of each microwell in the first microwell array are physically isolated from the contents of every other microwell in the microwell array (FIGS. 24-25: the plurality of channels (134) are separated and defined by walls (135); ¶ [0130]).
Regarding claim 6, modified Indermuhle further discloses an enclosing structure that at least partially physically separates each microwell from an external environment (FIGS. 24-25: dispenser covering upper opening of each channel; ¶ [0130]).
Regarding claim 7, modified Indermuhle further discloses a substrate, a surface of which substrate is proximate a surface of the first microwell array (FIGS. 24,25: 
Regarding claim 8, modified Indermuhle further discloses wherein the substrate comprises a second microwell array (FIGS. 24,25: disposer includes nozzles (133); ¶ [0130]).
Regarding claims 10-11, modified Indermuhle further discloses wherein the miRNA comprises molecule from a biological sample (Fan at ¶¶ [0067] and [0152]). 	It is noted that the microRNA is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 
Regarding claim 13, modified Indermuhle discloses wherein the first probe is configured to hybridize with the nucleic acid of the miRNA (Fan, ¶ [0076]). 
Regarding claim 18, modified Indermuhle further discloses wherein at least a portion of the nucleic acid of the first probe is complementary to at least a portion of the analyte (capture agent that can bind, adsorb, absorb or react with the analyte in a sample; see ¶¶ [0052] and [0055]).
Regarding claim 19, modified Indermuhle further discloses wherein the first post comprises a hydrogel (see ¶ [0081], which discloses wherein at least a portion of each of the pillars can be formed of hydrogel material).
Regarding claim 21, 
Regarding claim 23, modified Indermuhle further discloses wherein the first post protrudes from the base of the microwell (FIG. 24: pillars (132) protrude from base of the biochip (131)).
Regarding claim 24, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 40. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 25, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 5. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 35, modified Indermuhle further discloses wherein eachmicrowell is configured to contain a volume of at least 0.1 nL and at most 99 microliters 
Regarding claim 36, modified Indermuhle further discloses wherein each microwell is configured to contain a volume of at least 0.1 nL and at most 10 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 10 nL or less; ¶ [0048]).
Regarding claim 39, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 40, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Claim(s) 1-11, 13, 16 and 18-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indermuhle et al (previously cited, US 2001/0036674) (hereinafter “Indermuhle”) in view of Fan et al (US 2009/0036324) (hereinafter “Fan”). This an alternative rejection in view of a different embodiment.
Regarding claims 1, 16 and 30, Indermuhle discloses an apparatus comprising:  	 a first microwell array (FIG. 16: a biochip (105) comprising a plurality of microwells (first channel sections 112a) configured to contain and process liquid samples; the microwells (112a) are defined by walls of the substrate (110) and base of the chip (105); ¶¶ [0044], [0048], [0104], [0111], [0113] and [0121]), wherein each micro well in the first microwell array comprises:  	a first post in the microwell (FIG. 16: pillars (104) protruding from base of the biochip; ¶ [0121]); 
Regarding claims 2 and 3, modified Indermuhle does not explicitly disclose wherein the first post further comprises a second probe configured to detect a second analyte, wherein the second analyte differs from the miRNA. However, modified Indermuhle does disclose wherein the post (pillars 104) includes a surface comprising at least one probe (Indermuhle, ¶¶ [0046], [0051], [0055] and [0121]). Modified Indermuhle further discloses wherein the apparatus can include different types of probes (Indermuhle, ¶ [0090]; Claim 7). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed additional probe (second probe) on the first post that is capable of detecting a second analyte that is different than the miRNA. One of ordinary skill in the art would have been motivated to have made said modification since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (MPEP § 2144.04 VI B). Further, one would have been motivated to have duplicated the first probe on the first post for the purpose of detecting multiple distinct analytes simultaneously and thus increase the efficacy of the detection process.  	Furthermore, again Applicant is reminded that first and second analytes are material worked on and not elements of the claimed apparatus
Regarding claim 4, modified Indermuhle discloses wherein each microwell further comprises a second post in the microwell (FIG. 16: pillars (104) protruding from the  base of the biochip; ¶ [0121]), and wherein the second post comprise a second probe configured to detect a second analyte (each of the pillars (104) includes a surface comprising one or more capture agent configured to detect an analyte; ¶¶ [0046], [0051], [0055], [0107] and [0121]). 	Indermuhle does not explicitly disclose wherein the second probe is configured to detect a second analyte, wherein the second analyte differs from the miRNA. However, modified Indermuhle discloses that the posts (pillars 104) includes a surface comprising at least one probe (see ¶¶ [0046], [0051], [0055] and [0121]). Indermuhle further discloses wherein the apparatus can include different types of probes (see ¶ [0090]; Claim 7). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the second probe of Indermuhle with a probe capable of detecting a second analyte that is different than the miRNA. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of detecting multiple distinct analytes simultaneously and thus increase the efficacy of the detection process.  	Furthermore, again Applicant is reminded that first and second analytes are material worked on and not elements of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § 2115.
Regarding claim 5, Indermuhle further discloses wherein the first microwell array is configured such that the contents of each microwell in the first microwell 
Regarding claim 6, modified Indermuhle further discloses an enclosing structure that at least partially physically separates each microwell from an external environment (FIG. 16: the structure defining the second channels section (112b) that separates the first channels section from outside environment, e.g., by plugging the second channel section with fluid; see FIG. 16).
Regarding claim 7, modified Indermuhle discloses a second section, the second section includes a surface proximate a surface of the first microwell array (FIG. 16: the portion of the dispenser (110) defining the second channel section (112b) including an inner wall having an inner surface that is near the inner surface of the wall of the first channel section).
 	Modified Indermuhle discloses the claimed invention except for the second section being a substrate. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have made the second section as a substrate separate from the second section, since it has been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of separately and independently operating the first and second sections.
Regarding claim 8, 
Regarding claim 9, modified Indermuhle further discloses wherein each microwell in the second microwell array has a smaller largest lateral dimension and/or a smaller spacing between microwells than the largest lateral dimension and/or the spacing between microwells of the microwells in the first microwell array (Indermuhle, FIG. 16: lateral dimension of the first section is smaller than lateral dimension of the first section).
Regarding claims 10-11, modified Indermuhle further discloses wherein the miRNA comprises molecule from a biological sample (Fan at ¶¶ [0067] and [0152]). 	It is noted that the microRNA is material worked on and not an element of the claimed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 
Regarding claim 13, modified Indermuhle discloses wherein the first probe is configured to hybridize with the nucleic acid of the miRNA (Fan, ¶ [0076]). 
Regarding claim 18, modified Indermuhle further discloses wherein at least a portion of the nucleic acid of the first probe is complementary to at least a portion of the analyte (capture agent that can bind, adsorb, absorb or react with the analyte in a sample; see ¶¶ [0052] and [0055]).
Regarding claim 19, modified Indermuhle further discloses wherein the first post comprises a hydrogel (see ¶ [0081], which discloses wherein at least a portion of each of the pillars can be formed of hydrogel material).
Regarding claims 20 and 22, modified Indermuhle does not explicitly disclose wherein the first post (104) comprises a polyethylene glycol. However, Indermuhle in 
Regarding claim 21, modified Indermuhle further discloses wherein the first post comprises a polymer (claims 1 and 5).
Regarding claim 23, modified Indermuhle further discloses wherein the first post protrudes from the base of the microwell (FIG. 16: pillars (104) protrude from base of the biochip (105)).
Regarding claim 24, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 40. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been obvious to one of ordinary skill in the art to have modified the aspect ratio of the first post of modified Indermuhle to have the claimed aspect ratio. One of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)).
Regarding claim 25, modified Indermuhle does not explicitly disclose wherein the first post has an aspect ratio of at least 1 at most 5. However, modified Indermuhle discloses an aspect ratio of greater than 0.25 (Claim 13). It would therefore have been 
Regarding claim 26, 
Regarding claim 27, modified Indermuhle does not explicitly disclose wherein the first post has a largest lateral dimension of at least 1 micron and at most 40 microns. However, Indermuhle, in another embodiment, discloses wherein each of the posts (pillars 104) can have any suitable dimension including a height of between 1 micron and 10 microns, and a width of less than 100 microns (see ¶ [0063]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the dimension of the post of modified Indermuhle such that the first post has a largest lateral dimension of at least 1 micron and at most 40 microns since Indermuhle discloses that each of the posts can have any suitable dimension including a height of between 1 micron and 10 microns, and a width of less than 100 microns (see ¶ [0063]). Further, one of ordinary skill in the art would have been motivated to make said modification since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimension of the post of Indermuhle to have a largest lateral dimension of at least 1 micron and at most 40 microns in order to arrange desired sample sizes on the post. 
Regarding claim 28, modified Indermuhle does not explicitly disclose wherein the first post has a largest lateral cross-sectional area of at least 0.1 micron2 and at most 1300 micron2. However, Indermuhle discloses wherein the post can have any suitable dimension (see ¶ [0063]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of the post of modified Indermuhle such that the first post a largest lateral cross-sectional area of at least  0.1 2 and at most 1300 micron2 since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimension of the post of Indermuhle to have a largest lateral cross-sectional area of at least 0.1 micron2 and at most 1300 micron2 in order to arrange desired sample sizes on the post.
Regarding claim 29, modified Indermuhle does not explicitly disclose wherein the first post has a largest lateral cross-sectional area of at least 0.1 micron2 and at most 300 micron2. However, Indermuhle discloses wherein the post can have any suitable dimension (see ¶ [0063]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of the post of modified Indermuhle such that the first post a largest lateral cross-sectional area of at least  0.1 micron2 and at most 300 micron2 since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimension of the post of Indermuhle to have a largest lateral cross-sectional area of at least 0.1 micron2 and at most 300 micron2 in order to arrange desired sample sizes on the post.
Regarding claim 31, modified Indermuhle does not explicitly disclose wherein each microwell has a largest lateral dimension of at least 5 microns and at most 1000 micron. However, Indermuhle discloses wherein each microwell is configured to contain 
Regarding claim 32, modified Indermuhle does not explicitly disclose wherein each microwell has a largest lateral dimension of at least 25 microns and at most 400 microns. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a largest lateral dimension of at least 25 microns and at most 400 microns since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the 
Regarding claim 33, modified Indermuhle does not explicitly disclose wherein each microwell has a depth of at least 1 micron and at most 50 microns. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a depth of at least 1 micron and at most 50 microns since such modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the dimensions of the microwells of modified Indermuhle to have a depth of at least 1 micron and at most 50 microns in order to contain desired sample size within the microwell.
Regarding claim 34, modified Indermuhle does not explicitly disclose wherein each microwell has a depth of at least 30 micron and at most 40 microns. However, Indermuhle discloses wherein each microwell is configured to contain a volume of between 0.1 nL and 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]). It would therefore have been obvious to one of ordinary skill in the art to have modified the dimensions of each of the microwells of Indermuhle such that each microwell has a 
Regarding claim 35, modified Indermuhle further discloses wherein eachmicrowell is configured to contain a volume of at least 0.1 nL and at most 99 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 1 microliter or less; ¶ [0048]).
Regarding claim 36, modified Indermuhle further discloses wherein each microwell is configured to contain a volume of at least 0.1 nL and at most 10 microliters (Indermuhle discloses wherein the liquid samples deposited on the post can be on the order of about 10 nL or less; ¶ [0048]).
Regarding claim 37, 
Regarding claim 38, modified Indermuhle discloses the claimed invention except for the interior surface of each microwell having a circular cross-section. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the microwells of modified Indermuhle to have a circular cross-section, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art (see MPEP 2144.04 IV.B.).
Regarding claim 39, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Regarding claim 40, modified Indermuhle further discloses wherein each microwell comprises a polymer (claims 1 and 4).
Response to Arguments
In view of the applicant’s claim amendment, the rejection of claims 24-36 are under 35 U.S.C. 112(b) has been withdrawn.
In view of the applicant’s claim amendment, the rejection of claim 3 are under 35 U.S.C. 112(d) has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-40 have been considered but are moot in view of the new ground of rejection. The newly found prior art (FAN et al) discloses a plurality of surfaces, each having a probe configured to detect desired analyte including miRNA. 
In response to the Applicant’s argument on page 12, of the Remarks), as discussed in the rejection, Indermuhle does disclose that an interaction between an 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799